Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,6 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN106751662 in view of Kitahara 4788250.
The reference exemplifies (#3) a blend of 70 parts polycarbonates, 2 parts AES UB-500A, 5 parts EXL2620, 2 parts PX-220, 0.7 parts SN3300B7 and other additives. 
The AES UB-500A is a AES is styrene + acrylonitrile grafted to EPDM (see col 10 lines 28-30; col 14 line 29 of Takemura 6180701) genrally encompassing applicant’s first graft – although its rubber content is unknown.
EXL2620 (paragraph 19 of the reference; paragraph 108,110 of Murakami 2016/0355678) is a methyl methacrylate + styrene graft upon polybutadiene, which qualifies as applicant’s second graft. 
PX-220 is applicant’s phosphate (see the Oceanchem data sheet).
SN3300B7 is inherently PTFE encapsulated with SAN (see the Shine Polymer brochure).

Normalized to 100 polycarbonate this becomes:
	100 polycarbonate
	 2.9 AES 
	 7.1 MBS
	  2.9 hydroquinone bis(diphenylphosphate)
	 1.0 encapsulated PTFE
	
As said above, the AES rubber content for the cited example is unknown. However it recognized in the art that styrene + acrylonitrile grafted EPDM (ie AES) should have a rubber content of 40-90%. Kitahara (col 3 line 53-65) teaches this and prefers 50-60% (see Kitahara’s examples). Note that Kitahara (table 2) teaches the AES is for blending with polycarbonate.
It would have been obvious to employ an AES of 50-60% EPDM rubber as the AES of CN106751662 for the expected benefits. Such a composition would meet all of applicant’s material requirements, it is assumed that the same impact strength must result.

In regards to applicant’s dependent claims:
The composition has a VO rating at various thicknesses (table 2).
CN106751662 does not report the properties claimed by applicant. However, materially the same materials in the same amounts are suggested by the references. Presumably the same properties result.
	Kitahara’s AES is produced by emulsion polymerization (see examples).

Claims 1,3,6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ma 2009/0203831.
	Ma exemplifies (#20) a blend of 72.89 parts polycarbonates, 4 parts ABS, 6 parts MBS, 12 parts BPADP, 4 parts SAN, 0.7 parts TSAN, 0.09 parts phenol antioxidant, 0.09 parts phosphite antioxidant and 0.2 PETS.
	Normalized to 100 polycarbonate this becomes:
	100 polycarbonate
	5.5 ABS
	8.2 MBS
	16.5 BPAPD
	1.0 TSAN
	0.12 phenol
	0.12 phosphite
	0.27 PETS

ABS is applicant’s preferred species of first graft (see examples). MBS is applicant’s preferred second graft (see paragraph 49 of spec). BPADP is bisphenol A (diphenylphosphate) flame retardant (see table 1). TSAN is PTFE encapsulated with SAN (see paragraph 97).
This example lacks:
a) 20-60% rubber content in the ABS
b) hydroquinone (diphenylphosphate) flame retardant
c) The 504 J/m notched impact strength is 51kgf which is below applicant’s 55kgf minimum.

The ABS of the cited example has 17% polybutadiene instead of the required 20-60%. However, Ma (paragraph 40) actually prefers the butadiene phase make up 20-90% or 40-85% of the ABS. It would have been obvious to raise the butadiene content from 17% to at least 20% in the ABS of the cited example.
BPAPD is the bis(diphenylphosphate) of BPA instead of the bis(diphenylphosphate) of hydroquinone. Ma (paragraph 72) suggests either can be used and would have been an obvious substitution.
The 504 J/m notched impact strength is 51kgf which is below applicant’s 55kgf minimum. However, Ma claims (#11) that the impact modifier different from the ABS (ie the MBS - see Ma’s claim 12) can be present in amounts as high as 10%. Increasing the amount of the MBS in the cited example would be expected to increase the impact strength of the composition. An increase of MBS from 6 parts to 7 or 7.3 parts would result in ~9-10 parts of MBS per 100 of polycarbonate. The ratio of ABS to MBS would also remain within applicant’s constraints (ie 5.5/7=1:1.75; 5.5/7.3=1:1.8).
It would have been obvious to slightly increase the amount of MBS impact modifier to slightly increase the impact strength of the composition.

	In regards to applicant’s dependent claims:
	Ma does not measure flame retardancy, Vicat and MI in the manner claimed by applicant. However, the same materials in the same amounts are suggested by Ma. Presumably the same properties result.
The majority of the blend is a polycarbonate of 28/g/10min MVR (table 1 @ different conditions) which is dependent on molecular weight (paragraph 101-102). Lowering the polycarbonates’ molecular weights to increase flowability or raising the molecular weight to improve mechanical properties would have been obvious. Molecular weights of 10,000-200,000 are suggested (paragraph 27).
	The blend is molded into test specimens (paragraph 124).
	Claim 14’s product by process “emulsion” limitation is met by Ma’s bulk ABS because there is nothing of record to show the polymerization procedure makes any meaningful difference for the final product.


Applicant's arguments filed 11/7/22 have been fully considered but they are not persuasive. 
Applicant argues that Ma does not meet the 20-60% rubber content for his ABS.
This is not convincing. While the cited example of Ma utilizes an ABS of 17% polybutadiene, Ma teaches higher rubber contents are actually preferred.
Applicant’s declaration of 10/6/22 isn’t a fair comparison of Ma’s 17% rubber ABS composition against applicant’s claims because applicant uses a 45% rubber ABS. Applicant’s minimum rubber content in the ABS (ie 20%) is much closer to Ma’s 17% rubber ABS than a 45% rubber ABS. Secondly, applicant’s declaration doesn’t keep the MBS (C;C1) constant in the examples and comparison. Applicant’s claims embrace any MBS – including the specific MBS used by Ma. The higher impact strength could just as easily be due to the particular MBS used (but not claimed) by applicant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        12/1/22